KRAMER, Judge,
concurring:
I disagree with the majority’s questioning of the meaning and application of Gregory v. Brown, 5 Vet.App. 108 (1993). Its meaning is clear and requires no interpretation. Simply put, Gregory precludes VA from denying surviving spouse status on the basis of post-separation fault unrelated to the reason for separation. The Gregory rule applied to the facts of this case today would result in the appellant’s prevailing.
That said, the majority’s construction of 38 C.F.R. § 3.105 is correct in that the language of section 3.105 precludes the retroactive application of Gregory. Without Gregory, VA’s prior use of post-separation fault unrelated to the reason for separation was “substantially justified” and “reasonable in law” (see Stillwell v. Brown, 6 Vet.App. 291, 304 (1994)) and thus, by definition, could not constitute CUE.